Order entered January 15, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00844-CV

                             JAMES BELL MCCOY, Appellant

                                              V.

                           CRAIG WATKINS, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13955-B

                                          ORDER
       We GRANT appellant’s January 5, 2015 second motion for an extension of time to file

his amended brief correcting the deficiencies noted in this Court’s letter dated December 12,

2014. Appellant shall file his amended brief by FEBRUARY 2, 2015. We caution appellant

that no further extension of time to file his amended brief will be granted absent extraordinary

circumstances.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE